1 So.3d 1194 (2009)
Toshiba LOVE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1864.
District Court of Appeal of Florida, Fifth District.
February 6, 2009.
*1195 James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carlos A. Ivanor, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Because there is nothing in the record showing that the defendant, Toshiba Love, voluntarily absented herself from the restitution hearing or that she knowingly and voluntarily waived her presence, we reverse the order awarding restitution and remand for a new hearing. See Miller v. State, 833 So.2d 318 (Fla. 2d DCA 2003). Our remand for a new hearing renders moot the other issue raised.
REVERSED and REMANDED.
SAWAYA, MONACO and COHEN, JJ., concur.